Citation Nr: 1616298	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO. 09-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for depressive disorder not otherwise specified (NOS) with generalized anxiety disorder and obsessive compulsive disorder (OCD) from November 12, 2009. 

2. Entitlement to service connection for a cervical spine disorder, to include lordosis and any disability manifested by a lobulated contour of the prevertebral soft tissue.

3. Entitlement to service connection for a thoracic spine disorder, to include congenital dextroscoliosis.

4. Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2004 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and February 2010 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his February 2012 VA Form 9, the Veteran requested a Travel Board hearing at a local RO. He requested such a hearing in another statement received by VA in February 2012. VA has not scheduled his hearing. Therefore, the case is remanded to comply with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing at the earliest available opportunity. The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015). 

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

